PATTERSON, Judge.
Appellant was convicted of murder by a Houston County jury and sentenced to thirty years in the penitentiary. This court, per Judge Hubert Taylor, affirmed that conviction. Weems v. State, 463 So.2d 168 (Ala.Crim.App.1984). After granting cer-tiorari, the Alabama Supreme Court, 463 So.2d 170, reversed and remanded the case to this court on the grounds that the evidence was insufficient to support a conviction of murder. The Supreme Court stated, however, that the prosecution did prove all the elements of manslaughter and that “[t]hese facts would, therefore, sup*174port a conviction of manslaughter, but not murder.”
The instant case, therefore, presents a clear factual situation to which the doctrine of Edwards v. State, 452 So.2d 506 (Ala. Crim.App.1983), affirmed, 452 So.2d 508 (Ala.1984), may be applied. For a review and application of the Edwards doctrine by this court see Pack v. State, 461 So.2d 910 (Ala.Crim.App.1984).
On the authority of Edwards v. State, supra, we reverse and render in part, the judgment of the trial court, and remand this case with instructions that the trial court enter a judgment of guilty on the charge of manslaughter and sentence appellant accordingly. Upon completion of the actions directed, due return to this court shall be made by the trial court.
REVERSED AND RENDERED, IN PART; REMANDED FOR PROPER SENTENCING.
All Judges concur.